Citation Nr: 1434101	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-37 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran had active service from June 1943 to January 1945.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  The Board of Veterans Appeals remanded the case in August 2012, April 2013, June 2013, and October 2013.  The case is now again before the Board for adjudication.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Tinnitus was first noted many years following active service and is not shown to have been caused by any event of service, including in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the duty to notify was satisfied by way of the letter sent to the Veteran in November 2009.  This letter addressed all of the notice elements for service connection and was sent prior to the initial unfavorable decision by the RO.  Therefore, the Board finds that VA has fulfilled its duty to notify.

As to the duty to assist, repeated efforts of the RO to obtain the Veteran's service treatment records (STRs) have been to no avail, as recited in a February 2010 Formal Finding by the RO as to the unavailability of such records.  The STRs are presumed to have been destroyed in a fire in 1973 at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 4010 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service treatment records are presumed destroyed includes the obligation to search for alternative records).  As to post-service clinical records, the Veteran has not reported having been treated by private or VA clinical personnel for tinnitus.  

In disability compensation claims, VA must provide a VA medical examination in certain circumstances.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board remanded this case in August 2012, April 2013, June 2013 and October 2013 in an effort to obtain an adequate medical opinion related to this claim.  While several VA examination reports were deemed inadequate, a March 2014 VA examination provided the requested clarification and medical opinion, and has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Moreover, the Board remands in April, June, and October 2013 all contained definitions of tinnitus.  Because the Veteran was provided with copies of those remands, he was well aware of what tinnitus was at the time of the recent March 2014 VA examination, which was, in part, the basis for the prior remand findings of inadequacy in the VA examination reports.  Substantial compliance with the Board remands has now occurred.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

For these reasons, the Board concludes that VA has fulfilled both the duty to notify and the duty to assist the Veteran in this case.

Principles of Service Connection

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), if the chronicity is shown as such in service or manifests to 10 percent or more within one year of service discharge (under § 3.307), or, if there is continuity of symptomatology after service.  The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  However, tinnitus is not a chronic disease listed at 38 C.F.R. § 3.309(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

As noted above, the Veteran's STRs have been lost or destroyed.  The absence of STRs does not lower the threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  Rather, there is only a heightened duty of the Board to consider the applicability of the benefit of the doubt doctrine.  In other words, the legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

As explained in the Board's August 2012 decision, the Veteran's DD Form 214 reveals that he was attached to the 848th Signal Training Battalion and that his occupational specialty was radio repairman.  His DD Form 214 further reveals that he was trained as a Rifle Sharpshooter, as well as a Carbine Expert.  Because the evidence of record is consistent with in-service noise exposure, the Veteran's lay statements are accepted as satisfactory evidence of in-service noise exposure.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (holding that service connection requires medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury).  The question, therefore, is whether any current tinnitus was caused by that in-service noise exposure.  

In June 2009, the Veteran filed this claim, wherein he reported experiencing tinnitus since his time in service in 1943.  38 C.F.R. § 3.159(a)(1), (2); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) (a layperson is competent to attest to observable symptoms).  This is the first complaint of tinnitus found in the record.  The Board observes that this first complaint was made over 55 years after the Veteran separated from service.  In March 2009, several months prior to the claim, the Veteran underwent clinical examination in a VA audiology clinic, the report of which is in the Veteran's electronic claims file.  At that time it was noted by the audiologist, "Tinnitus: None reported."  However, from this report it was not clear whether the Veteran was actually asked if he had tinnitus or whether he was asked and responded negatively.  In a March 2010 statement, the Veteran indicated, "[a]s to tinnitus, I have no idea what that is."  As noted, the Board remands in April, June, and October 2013 all recited a definition of tinnitus.  Because the Veteran was provided with copies of those remands, he was well aware of what constitutes tinnitus by the time of his most recent VA examination.  

In October 2012, the VA examiner answered "no" to whether the Veteran reported recurrent tinnitus and made only one other statement, "Veteran does not claim tinnitus."  This was again reported at the time of the VA examinations in May and again in July 2013.  

At the March 2014 examination, the Veteran reported having recurrent tinnitus.  He related to the VA examiner that his ringing in his right ear had started approximately one month earlier.  It was opined that his tinnitus was less likely as not caused or a result of military noise exposure.  The rationale was that the Veteran reported that he only started noticing the ringing in his right ear approximately one month prior, and when questioned during previous VA examinations as to whether he had any ear noises, he answered no.  Thus, the examiner found it is less likely than not that tinnitus that began one month ago began as a result of military noise exposure over 60 years ago.  

The Board recognizes the Veteran's belief that he has tinnitus that is related to his noise exposure during active service.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran, however, does not have the medical expertise required to determine whether his current tinnitus was incurred due to noise exposure experienced many years ago.  See Jandreau, 492 F.3d at 1376-77.  Moreover, the Veteran has indeed provided contradictory histories as to the time of onset of tinnitus.  In particular, he reported ongoing tinnitus since service at the time of his 2009 claim, but several times thereafter he suggested he did not have tinnitus or does not know what tinnitus is, and most recently reported that he does have it, but that it manifested approximately one month prior to the March 2014 VA examination.  Due to this inconsistency throughout the record as to the initial onset of tinnitus, the duration of tinnitus related by the Veteran is lacking in credibility.  Despite the absence of his STRs, the Board concedes that the Veteran was exposed to acoustic trauma during service, see 38 U.S.C. § 1154(a); nonetheless, it must be found that any history of continuously having had tinnitus since military service is lacking in credibility.  The Board again notes that the Veteran's initial report of tinnitus on the record is found in his 2009 claim, 55 years following his separation from service.  Here, the lapse of more than 55 years between discharge from active service and the earliest report of tinnitus is evidence against the claim.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, the March 2014 VA examiner concluded based upon a review of the record that it is less likely as not that the Veteran's tinnitus began due to noise exposure in service.  There is otherwise no supporting evidence in favor of the claim and, consequently, the Board gives greater probative value to the opinion of the 2014 VA examiner that the current tinnitus is unrelated to the Veteran's military service.  

To the extent that the Veteran may suggest that his tinnitus is a symptom of his already service-connected hearing loss, for the purpose of establishing continuity of symptomatology, in Mozingo v. Shinseki, 26 Vet. App. 97 (2012), it was noted that VA recognized tinnitus and hearing loss were separate and distinct disabilities.  In Mozingo, the appellant had not identified any competent evidence of record supporting the assertion that tinnitus is evidence of hearing loss.  See 38 C.F.R. § 4.85 and 38 C.F.R. § 4.87, Diagnostic Code 6260.  The same is true here.  The Veteran in this case has not identified any competent evidence of record that his hearing loss, now service-connected, is evidence of tinnitus. 

In the absence of credible and competent evidence that the Veteran's tinnitus was incurred in or related to his active military service, to include due to in-service noise exposure, the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for tinnitus is denied.  



____________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


